OliveR, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED, by counsel for the respective parties, subject to the approval of the court, that at the time of exportation of the motorcar Lancia Aurelia Gran Turismo “Spyder”, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at Italian Lira 2,822,000, less 14%, plus U. S. $80. leather upholstery, plus U. S. $117.00 packing.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value, as defined in Section 402 (c) of the Tariff Act of 1930, as amended, for merchandise such or similar to that involved herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the motorcar here involved, and that such value was Italian lira 2,822,000, less 14 per centum, plus United States $80 leather upholstery, plus United States $117 packing.
Judgment will be entered accordingly.